Title: From Benjamin Franklin to Luke Ryan, 5 February 1780
From: Franklin, Benjamin
To: Ryan, Luke


Sir,
Passy, feb. 5. 1780.
I received yours of the 29th. past, am glad to hear that your Health is re-established, and that you have got a Vessel that you like. I send by this post the Commission you desire, to which I make no doubt you will do honour by your Bravery and good Conduct: I send also to The Commissary, my Request that he will deliver to you the eight Men you ask for. No regard being paid in England to the written Paroles of discharged Prisoners taken in your former voyages nor a man returned in Exchange for them, & 220 more taken by other American Privateers, you are henceforth to secure all your Prisoners as well as you can, and bring them all in to france.
I wish you a prosperous Cruise, and safe return with much Profit and Honour, being, with great Regard, sir, &c.
Capt. Luke Ryan of the fearnot American Privateer at Dunkerque.
